SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
917
CA 11-00680
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


NIAGARA FRONTIER COUNCIL OF AMERICAN YOUTH
HOSTELS, INC., PLAINTIFF-APPELLANT,

                     V                                            ORDER

AMERICAN YOUTH HOSTELS, INC., DOING BUSINESS
AS HOSTELLING INTERNATIONAL-USA,
DEFENDANT-RESPONDENT.


KAVINOKY COOK LLP, BUFFALO (LAURENCE K. RUBIN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HODGSON RUSS LLP, BUFFALO (RYAN K. CUMMINGS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered November 10, 2010. The order, insofar as
appealed from, denied the motion of plaintiff to dismiss defendant’s
counterclaims.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 18, 2011                    Patricia L. Morgan
                                                Clerk of the Court